Citation Nr: 1623612	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected (NSC) pension.

(The issues of entitlement to an increased rating for residuals of a back injury with degenerative disc disease and left sciatic radiculopathy are addressed in a separate Board decision under docket number 14-24 972A).


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to May 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota which denied entitlement to NSC pension.  Jurisdiction of the appeal has been transferred to the RO in Waco, Texas.  

The Veteran was scheduled for a July 2015 Travel Board hearing to address the appeal for NSC pension.  In April 2015 correspondence, the Veteran indicated that he wished to withdraw his request for a Board hearing.  The hearing request has, accordingly, been withdrawn.


FINDING OF FACT

The award of service connection for residuals of a back injury with degenerative disc disease and left sciatic radiculopathy provides a greater benefit than nonservice-connected pension.


CONCLUSION OF LAW

As a greater benefit has been awarded, the claim for NSC pension benefits is dismissed.  38 U.S.C.A § 5101 (West 2015); 38 C.F.R. § 3.151 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service (1) for 90 days or more during a period of war, or (2) during a period of war and was discharged or released from such service for a service-connected disability.  Second, the veteran must be permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 
38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2015).

The Veteran contends in various lay statements that NSC pension benefits are warranted because he was discharged from service due to his service-connected lumbar spine disability.  

For the entire appeal period, the Veteran has been service-connected for a lumbar spine disability, rated at 40 percent disabling, and for left lower extremity radiculopathy, rated at 10 percent disabling.  As the Veteran's service-connected benefits represent a greater award, the claim for NSC pension benefits is considered moot, and must be dismissed.  38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).

The Board notes, additionally, that the record shows that the Veteran is incarcerated.  He is currently in receipt of "service-connected compensation" benefits, paid at a 10 percent rate.  See 38 U.S.C.A. § 1114 (a), 5313 (West 2015); 38 C.F.R. § 3.665 (2015).  "Compensation" means a monthly payment made by VA to a Veteran because of service-connected disability.  See 38 U.S.C.A. § 101(13) (West 2015); 38 C.F.R. § 3.4 (2015).  The legal criteria for the payment of nonservice-connected pension benefits, defined under 38 U.S.C.A. § 1505 and 
38 C.F.R. § 3.666 (incarcerated beneficiaries and fugitive felons - pension), do not allow for partial payment of pension benefits during a period of incarceration in excess of 60 days.  A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666 (2015).  Because the record shows that the Veteran was incarcerated for a period well in excess of 60 days at the time he filed a claim for pension benefits, the Veteran's service-connected compensation continues to represent the greater benefit in this case.  See 38 C.F.R. § 3.151
 
Because entitlement to NSC pension is being dismissed as moot in light of the Veteran's receipt of service-connected disability benefits, the Board need not discuss the VA's duties to notify and assist the Veteran in addressing this issue.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2015).  


ORDER

The appeal for entitlement to nonservice-connected pension is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


